                         Case 1:20-cr-00104-RC Document 1 Filed 06/11/20 Page 1 of 1
$2 5HY &ULPLQDO&RPSODLQW


                                      81,7(' 67$7(6 ',675,&7 &2857
                                                                  IRUWKH
                                                        District of Columbia
                                                   BBBBBBBBBB'LVWULFWRIBBBBBBBBBB

                  8QLWHG6WDWHVRI$PHULFD
                             Y
                     -(55,77 -(5(0< 3$&(
                                                                             &DVH1R
                   '2% xx/xx/xxxx - 3',' xxx-xxx



                            Defendant(s)


                                                   &5,0,1$/&203/$,17
          ,WKHFRPSODLQDQWLQWKLVFDVHVWDWHWKDWWKHIROORZLQJLVWUXHWRWKHEHVWRIP\NQRZOHGJHDQGEHOLHI
2QRUDERXWWKHGDWH V RI                      0D\                  LQWKHFRXQW\RI                               LQWKH
                        'LVWULFWRI            &ROXPELD          WKHGHIHQGDQW V YLRODWHG

             Code Section                                                      Offense Description
 86&   G                                 5HFHLYHG DQ H[SORVLYH LQ LQWHUVWDWH FRPPHUFH ZLWK WKH LQWHQW WR XVH LW
                                                  XQODZIXOO\ WR GDPDJH RU GHVWUR\ D EXLOGLQJ
 86&   H                                 8VHG DQ LQVWUXPHQWDOLW\ RI LQWHUVWDWH FRPPHUFH WR ZLOOIXOO\ WKUHDWHQ WR GHVWUR\
                                                  D EXLOGLQJ E\ PHDQV RI ILUH RU H[SORVLYH
 86&   L                                 :LOOIXOO\ GDPDJHG RU DWWHPSWHG WR GDPDJH D EXLOGLQJ WKDW ZDV XVHG LQ DQ
                                                  DFWLYLW\ DIIHFWLQJ LQWHUVWDWH FRPPHUFH E\ PHDQV RI ILUH RU H[SORVLYH
 86&   D                                 &RPPLWV RU DWWHPSWV WR FRPPLW DQ\ DFW WR LQWHUIHUH ZLWK ODZ HQIRUFHPHQW
                                                  RIILFHU V SHUIRUPDQFH RI RIILFLDO GXWLHV GXULQJ D FLYLO GLVRUGHU

          7KLVFULPLQDOFRPSODLQWLVEDVHGRQWKHVHIDFWV
6(( $77$&+(' 67$7(0(17 2) )$&76




          u &RQWLQXHGRQWKHDWWDFKHGVKHHW


                                                                                                Complainant’s signature

                                                                                            .HQQLVV :HHNV 'HWHFWLYH
                                                                                                 Printed name and title

6ZRUQWREHIRUHPHDQGVLJQHGLQP\SUHVHQFH


'DWH       06/11/2020
                                                                                                   Judge’s signature

&LW\DQGVWDWH                           :DVKLQJWRQ '&                      5RELQ 0 0HUZHDWKHU 8QLWHG 6WDWHV 0DJLVWUDWH
                                                                                                 Printed name and title
